Citation Nr: 1827592	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the right knee. 

2. Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Veteran represented by:	Barbara Lincoln, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1973 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims of entitlement to service connection for bilateral knee conditions. The Veteran filed a Notice of Disagreement (NOD) in April 2010 and a Statement of the Case (SOC) was issued in March 2011. The Veteran filed his Substantive Appeal via a VA Form 9 in April 2011. Thus, the Veteran perfected a timely appeal of the issues. Supplemental Statements of the Case (SSOC) were issued in June 2016 and February 2018 and continued the denial of the claims. 

In March 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

The claims were previously remanded in May 2016 and June 2017 for further development, including obtaining an addendum medical opinion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 
38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that he is entitled to service connection for osteoarthritis in his bilateral knees. He has put forth several theories of entitlement, namely that the arthritis in his knees is the result of a documented hip injury in service and subsequent use of crutches and, alternatively, that the arthritis in his knees is the result of an injury sustained when he stepped in a hole during physical training in service. The Veteran has testified to knee pain during and since service and the record confirms that he was a track runner. He has also stated that he has suffered knee pain since military service.

The claims were remanded in May 2016 to afford the Veteran a VA examination, which was conducted in June 2016. After review of the claims file and physical examination of the Veteran, the examiner opined that the left and right knee conditions were less likely than not incurred in or caused by service. The examiner noted the service treatment records regarding the hip injury in service and the first indication of bilateral knee arthritis in 2008. She stated that the current knee conditions were not caused by or the result of service because there were no nexus documents. However, the opinion did not contain a discussion as to whether the in-service hip injury sustained by the Veteran and subsequent use of crutches, and/or whether his having stepped into a hole during physical training during service, contributed in any way to his osteoarthritis of the right and left knees. Accordingly, the Board found that another remand was necessary to obtain a clarifying supplemental opinion on these issues. 

An addendum opinion was provided in January 2018. The examiner stated that "records note history of September 4, 1979 reports of left hip with assessment of strain noted which involves muscle pain. Current imaging note 1/9/2018 right knee impression: mild tri-compartment osteoarthritic changes with narrowing of the lateral joint space, left knee impression: mild tri-compartment osteoarthritic changes. Imaging negative for damage to joint and not related to hip condition. The claimed condition was less likely than not (less than 50 percent probability) that the Veteran's condition was incurred in or caused by the claimed in-service injury, event, or illness." She further stated "Medical history exams dated February 16, April 18, 1973, June 7, 1976 all negative for knee condition. The claimed condition was less likely than not (less than 50 percent probability) that the Veteran's condition was incurred in or caused by the claimed in-service injury, event, or illness."

The Board finds the January 2018 addendum opinion is not fully responsive to the questions specified in the June 2017 Board remand. A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the examiner noted that imaging was negative for joint damage and opined that the Veteran's bilateral knee conditions were not related to his hip condition, however, she did not discuss the Veteran's lay statements regarding his use of crutches, his contention that he fell in a hole during service, and his assertion that he has experienced symptoms since service. The examiner appeared to base the negative nexus opinion almost exclusively on a lack of evidence of treatment for a knee condition in service, without considering the many lay statements alleging specific incidents and symptoms in service and continuity since. Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). In this regard, the Board highlights that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence). 

In light of the foregoing, the claim must be remanded for an addendum opinion with an adequate rationale regarding the etiology of the Veteran's diagnosed bilateral osteoarthritis of the knees and to ensure substantial compliance with the June 2017 Board remand directives. See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); 38 C.F.R. § 3.159 (2015); Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion, from an examiner other than the January 2018 examiner, to address the Veteran's claim of entitlement to service connection for his bilateral knee conditions. The claims file and a copy of this REMAND are to be made available to the examiner for review. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed. The examiner is then directed to provide opinions as to:

a) Given the particulars of this Veteran's medical history, is at least as likely as not (50 percent or greater probability) that the Veteran's hip injury and subsequent use of crutches during service caused any bone or joint damage that has resulted in, or is related to, any bilateral knee condition, including osteoarthritis, that he now has?

b) Given the particulars of this Veteran's medical history, is at least as likely as not (50 percent or greater probability) that the Veteran's having stepped in a hole during physical training during service caused any bone or joint damage that has resulted in, or is related to, any bilateral knee condition, including osteoarthritis, that he now has?

c) Given the particulars of this Veteran's medical history, is at least as likely as not (50 percent or greater probability) that the cumulative effect of the Veteran's hip injury and subsequent use of crutches during service, and his having stepped in a hole during physical training during service, caused any bone or joint damage that has resulted in, or is related to, any bilateral knee condition, including osteoarthritis, that he now has?

In the making the above assessments, the examiner is asked to discuss whether there is a medically sound basis to attribute any bilateral knee condition, including osteoarthritis, to either or all of the in-service elements, i.e., the hip injury and subsequent use of crutches during service and/or the Veteran's having stepped into a hole during physical training during service; or whether any bilateral knee condition, including osteoarthritis, is more properly attributable to intercurrent causes.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

2. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed. In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




